DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 12 and 23.
Pending: 1-23.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021, 03/19/2021 and 05/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of U.S. Patent No. 10,147,712 B1 (“712 Patent”) and claim(s) 1-14 of U.S. Patent No. 10,930,632 B2 (“632 Patent”)  in view of YOON (US 20170277464 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘712 Patent in view of YOON
1. An apparatus, comprising: a plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory; a registering clock driver (RCD); a command/address (C/A) multiplexer including a first C/A mux input coupled to an output of the RCD, a second C/A mux input coupled to the controller, and a C/A mux output coupled to the plurality of volatile memories; and a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories.
1. An apparatus, comprising: a first plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory and including a first controller output; a registering clock driver (RCD) including a first RCD output; and a first multiplexer including a first mux input coupled to the first RCD output, a second mux input coupled to the first controller output, and a first mux output coupled to the first plurality of volatile memories.

YOON discloses:
a data multiplexer including a first data mux input coupled to an external connector of the apparatus (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).



Claim(s): 2-11
Claim(s): 2-11


12. A memory module, comprising: a connector configured to couple the memory module to a host data bus and a host command/address bus; a non-volatile memory; a controller coupled to the non-volatile memory; a plurality of volatile memories; a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; a command/address (C/A) multiplexer including a first C/A mux input coupled to the first RCD output, a second C/A mux input coupled to the controller, and a first C/A mux output coupled to the first plurality of volatile memories; and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories.
12. A memory module, comprising: a connector configured to couple the memory module to a host data bus and a host command/address bus; a first plurality of volatile memories configured to be coupled to host data bus by the connector; a non-volatile memory; a controller coupled to the non-volatile memory and including a first controller output; a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; and a first multiplexer including a first mux input coupled to the first RCD output, a second mux input coupled to the first controller output, and a first mux output coupled to the first plurality of volatile memories.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).


Claim(s): 13-22
Claim(s): 13-22


23. An apparatus, comprising: a substrate; a connector on the substrate, the connector configured to receive first command/address signals and first data signals; a controller on the substrate, the controller configured to generate second command/address signals and second data signals; a registering clock driver on the substrate; and a plurality of memories on the substrate, wherein each of the plurality of memories is configured to receive the first command/address signals from the connector through the registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, and wherein each of the plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding data multiplexer.
23. An apparatus, comprising: a substrate; a connector on the substrate, the connector configured to receive first command/address signals; a controller on the substrate, the controller configured to generate second command/address signals; a registering clock driver on the substrate; and a first plurality of memories on the substrate, each of the first plurality of memories configured to receive the first command/address signals from the connector through the registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, wherein the controller is further configured to generate third command/address signals, and wherein the apparatus further comprises: a second plurality of memories on the substrate, each of the second plurality of memories configured to receive the first command/address signals from the connector through the registering clock driver and to receive the third command/address signals from the controller without intervening the registering clock driver therebetween.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).
Instant Application Claim(s)
‘632 Patent in view of YOON
1. An apparatus, comprising: a plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory; a registering clock driver (RCD); a command/address (C/A) multiplexer including a first C/A mux input coupled to an output of the RCD, a second C/A mux input coupled to the controller, and a C/A mux output coupled to the plurality of volatile memories; and a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories.
1. A method of operating a memory device, comprising: receiving, at a connector of the memory device, first command/address signals for one or more volatile memories of a plurality of volatiles memories of the memory device; providing the first command/address signals from the connector to a registering clock driver (RCD) of the memory device to generate memory command/address signals; providing the memory command/address signals from the RCD to a first input of a first multiplexer and to a first input of a second multiplexer, each of the first and second multiplexers including a second input connected to a non-volatile memory controller of the memory device; providing the memory command/address signals from the first multiplexer to a first subset of more than one of the plurality of volatile memories connected to the first multiplexer in parallel; and providing the memory command/address signals from the second multiplexer to a second subset of more than one of the plurality of volatile memories connected to the second multiplexer in parallel.


a data multiplexer including a first data mux input coupled to an external connector of the apparatus (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).

Claim(s): 2-7
12. A memory module, comprising: a connector configured to couple the memory module to a host data bus and a host command/address bus; a non-volatile memory; a controller coupled to the non-volatile memory; a plurality of volatile memories; a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; a command/address (C/A) multiplexer including a first C/A mux input coupled to the first RCD output, a second C/A mux input coupled to the controller, and a first C/A mux output coupled to the first plurality of volatile memories; and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories.
8. A method of operating a memory device, comprising: providing command/address signals from a non-volatile memory controller of the memory device to a first input of a first multiplexer of the memory device and to a first input of a second multiplexer of the memory device, each of the first and second multiplexers including a second input connected to a registering clock driver (RCD) of the memory device; providing the command/address signals from the first multiplexer to a first plurality of volatile memories of the memory device that are connected to the first multiplexer in parallel to copy data from the first plurality of volatile memories to a non-volatile memory of the memory device; and providing the command/address signals from the second multiplexer to a second plurality of volatile memories of the memory device that are connected to the second multiplexer in parallel to copy data from the second plurality of volatile memories to the non-volatile memory of the memory device.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).

Claim(s): 9-13
23. An apparatus, comprising: a substrate; a connector on the substrate, the connector configured to receive first command/address signals and first data signals; a controller on the substrate, the controller configured to generate second command/address signals and second data signals; a registering clock driver on the substrate; and a plurality of memories on the substrate, wherein each of the plurality of memories is configured to receive the first command/address signals from the connector through the registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, and wherein each of the plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding data multiplexer.
14. A method of operating a memory device, comprising: providing command/address signals from a non-volatile memory controller of the memory device to a first input of a first multiplexer of the memory device and to a first input of a second multiplexer of the memory device, each of the first and second multiplexers including a second input connected to registering clock driver (RCD) of the memory device; providing the command/address signals from the first multiplexer to a first plurality of volatile memories of the memory device that are connected to the first multiplexer in parallel to copy data from a non-volatile memory of the memory device to the first plurality of volatile memories; and providing the command/address signals from the second multiplexer to a second plurality of volatile memories of the memory device that are connected to the second multiplexer in parallel to copy data from the non-volatile memory of the memory device to the second plurality of volatile memories.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12, 3-4, 8-14 and 18-23 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LALAM (US 20170338213 A1) in view of YOON.

Re: Independent Claim 1, Lalam discloses an apparatus (LALAM Fig. 1 and at least ¶¶ [0023]-[0029]), comprising: 
a plurality of volatile memories (LALAM Fig. 1: 110 and ¶¶ [0025]); 
a non-volatile memory (LALAM Fig. 1: 112 and ¶¶ [0025]); 
a controller coupled to the non-volatile memory (LALAM Fig. 1: 110 and ¶¶ [0025]); 
a registering clock driver (RCD) (LALAM Fig. 1: RCD 108 and ¶¶ [0025]); 
a command/address (C/A) multiplexer (LALAM Fig. 1: 110 and ¶ [0025] “…Multiplexer Switches (SWITCH) 110…”) including a first C/A mux input coupled to an output of the RCD (LALAM Fig. 1: 110 input A), a second C/A mux input coupled to the controller (LALAM Fig. 1: 110 input B), and a C/A mux output coupled to the plurality of volatile memories (LALAM Fig. 1: 110 output coupled to DRAMs and ¶¶ [0025]); 
LALAM is silent regarding the apparatus comprising:
and 
a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories.
YOON discloses use of:
a data multiplexer including a first data mux input coupled to an external connector of the apparatus (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art, construed to be equivalent to edge connector of LALAM), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940, construed to be equivalent to NVDIMM controller 106 of LALAM), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924, DRAMs of LALAM).
LALAM and YOON both disclose memory modules and associated methods. YOON explicitly discloses use of data multiplexers to rout data from external host/controller and non-volatile memory to volatile memory. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to explicitly incorporate the multiplexer as a data mux as suggested by YOON in the module of Lalam that enables data routing during backup and restoration operation in the event of a power loss (e.g. YOON Abstract, ¶¶ [0012]-[0013] and [0017]-[0019]).

Re: Claim 2, LALAM and YOON disclose(s) all the limitations of claim 1 on which this claim depends. They further discloses:
wherein the RCD has a RCD input coupled the external connector by a command/address bus (LALAM Fig. 1: RCD input connected to edge connector via Address/Command bus).

Re: Independent Claim 12, Lalam discloses a memory module (LALAM Fig. 1 and at least ¶¶ [0023]-[0029]), comprising:
a connector configured to couple the memory module to a host data bus and a host command/address bus (LALAM Fig. 1: 104 and ¶ [0025] “…a DIMM edge connector 104 …”); 
a non-volatile memory (LALAM Fig. 1: 112 and ¶¶ [0025]); 
a controller coupled to the non-volatile memory (LALAM Fig. 1: 110 and ¶¶ [0025]); 
a plurality of volatile memories (LALAM Fig. 1: 110 and ¶¶ [0025]); 
a registering clock driver (RCD) including a first RCD output (LALAM Fig. 1: Output of RCD 108 and ¶¶ [0025]) and a first RCD input coupled to the connector (LALAM Fig. 1: Input from DIMM to RCD 108 and ¶¶ [0025]) and configured to be coupled to the host command/address bus by the connector (LALAM Fig. 1: RCD 108 and ¶¶ [0025]); 
a command/address (C/A) multiplexer including a first C/A mux input coupled to the first RCD output (LALAM Fig. 1: 110 input A), a second C/A mux input coupled to the controller (LALAM Fig. 1: 110 input B), and a first C/A mux output coupled to the first plurality of volatile memories (LALAM Fig. 1: 110 output coupled to DRAMs and ¶¶ [0025]); 
LALAM is silent regarding the module comprising:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories.
YOON discloses use of:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art, construed to be equivalent to edge connector of LALAM), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940, construed to be equivalent to NVDIMM controller 106 of LALAM), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924, DRAMs of LALAM).
LALAM and YOON both disclose memory modules and associated methods. YOON explicitly discloses use of data multiplexers to rout data from external host/controller and non-volatile memory to volatile memory. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to explicitly incorporate the multiplexer as a data mux as suggested by YOON in the module of Lalam that enables data routing during backup and restoration operation in the event of a power loss (e.g. YOON Abstract, ¶¶ [0012]-[0013] and [0017]-[0019]).

Re: Claims 3 and 13, LALAM and YOON disclose(s) all the limitations of claims 1 or 12 on which these claims depend. They further disclose:
wherein the controller includes a driver configured to generate command/address signals for the first plurality of volatile memories (LALAM Fig. 1: Address/Command on input bus to 110 which is applied to DRAMs 114).

Re: Claims 4 and 14, LALAM and YOON disclose(s) all the limitations of claims 1 or 12 on which these claims depend. They further disclose:
wherein the C/A multiplexer is configured to provide command/address signals from one of the RCD and the controller to the plurality of volatile memories (LALAM Fig. 1: 110 provides C/A from RCD or NVDC).

Re: Claims 8 and 18, LALAM and YOON disclose(s) all the limitations of claims 1 or 12 on which these claims depend. They further disclose:
wherein the controller is configured to generate command/address signals to copy data from the plurality of volatile memories to the non- volatile memory upon detecting a loss of power to the apparatus (LALAM Fig. 1 and ¶ [0026] “The NVDIMM Controller (NVDC) 106…facilitates the transfer of data between the DRAM 114 (volatile memory) and the Non-Volatile Memory…save or "backup" the data…in the event of specific system events, such as a power failure”).

Re: Claims 9 and 19, LALAM and YOON disclose(s) all the limitations of claims 8 or 18 on which these claims depend. They further disclose:
wherein the C/A multiplexer is configured to ignore command/address signals from the RCD upon detecting the loss of power to the apparatus (LALAM Fig. 1 and ¶ [0026] “The NVDIMM Controller (NVDC) 106…facilitates the transfer of data between the DRAM 114 (volatile memory) and the Non-Volatile Memory…save or "backup" the data…in the event of specific system events, such as a power failure”; It would be obvious that to select C/A from controller RCD input is not selected and therefore is ignored).

Re: Claims 10 and 20, LALAM and YOON disclose(s) all the limitations of claims 8 or 18 on which these claims depend. They further disclose:
wherein the controller is configured to generate command/address signals to copy data from the non-volatile memory to the plurality of volatile memories upon recovery from the loss of power to the memory module (LALAM Fig. 1 and ¶ [0026] “The NVDIMM Controller (NVDC) 106…facilitates the transfer of data between the DRAM 114 (volatile memory) and the Non-Volatile Memory…save or "backup" the data…in the event of specific system events, such as a power failure” and ¶ [0051] “Upon detection of a power restored condition, the non-volatile memory controller is configured to transfer data from the one or more non-volatile memory devices to the volatile memory devices.”; It would be obvious that NVDC generates C/A during restore operation).

Re: Claims 11 and 21, LALAM and YOON disclose(s) all the limitations of claims 1 or 12 on which these claims depend. They further disclose:
wherein the data multiplexer comprises a plurality of data multiplexers, each coupled to a corresponding to one of the plurality of volatile memories (LALAM Fig. 1 and ¶ [0026] “…Multiplexer Switches (SWITCH) 110...” discloses plural multiplexers for multiple DRAMs 114).

Re: Claim 22, LALAM and YOON disclose(s) all the limitations of claim 12 on which this claim depends. They further discloses:
wherein the memory module is a non-volatile dual in-line memory module (NVDIMM) (LALAM Fig. 1: 112 are NVMs, therefore construed a non-volatile dual in-line memory module).

Re: Independent Claim 23, Lalam discloses an apparatus (LALAM Fig. 1 and at least ¶¶ [0023]-[0029]), comprising: 
(LALAM Fig. 1: 102 and ¶ [0025] “…a printed circuit board 102…”); 
a connector on the substrate (LALAM Fig. 1: 104 and ¶ [0025] “…a DIMM edge connector 104 …”), the connector configured to receive first command/address signals (LALAM Fig. 1: 104 is shown providing Command/Address to 108) and first data signals; 
a controller on the substrate, the controller configured to generate second command/address signals and second data signals; 
a registering clock driver on the substrate (LALAM Fig. 1: 108 and ¶ [0025] “…a Register Clock Driver (RCD) 108…”); 
and a plurality of memories on the substrate (LALAM Fig. 1: 112, 114 and ¶ [0025] “…Non-Volatile Memory (NVM) 112, volatile memory such as Dynamic Random-Access Memory (DRAM) 114…”), wherein each of the plurality of memories is configured to receive the first command/address signals from the connector through the registering clock driver (LALAM Fig. 1: 114 receives command/address from the edge connector 104 via RCD 108 and switch 110) and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween (LALAM Fig. 1: 114 receives command/address from the controller NVDC via 110 without intervening RCD 108 therebetween), and wherein each of the plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding data multiplexer.
LALAM is silent regarding:
The connector receiving first data signals; 
the controller receiving the second data signals; and
wherein each of the plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding data multiplexer.
YOON discloses:
(YOON Fig. 10; well known in the art to have a physical interface to a host memory controller 9, construed to be equivalent to edge connector of LALAM, receiving data on the physical interface from host memory controller 9) 
the controller receiving the second data signals (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940, construed to be equivalent to NVDIMM controller 106 of LALAM, receiving data signals from NVM 930, construed to be equivalent to NVM 112 of LALAM); and
wherein each of the plurality of memories is configured to receive the first data signals from the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to the physical interface to a host memory controller 9, construed to be equivalent to edge connector of LALAM and providing data on output ports to volatile memory devices 911-924, DRAMs of LALAM) and the second data signals from the controller through (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940, construed to be equivalent to NVDIMM controller 106 of LALAM and providing data on output ports to volatile memory devices 911-924, DRAMs of LALAM) a corresponding data multiplexer (YOON Fig. 10 and ¶¶ [0088]-[0090]: One of MUXs 1101 to 1108).
LALAM and YOON both disclose memory modules and associated methods. YOON explicitly discloses use of data multiplexers to rout data from external host/controller and non-volatile memory to volatile memory. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to explicitly incorporate the multiplexer as a data mux as suggested by YOON in the module of Lalam that enables data routing during backup and restoration operation in the event of a power loss (e.g. YOON Abstract, ¶¶ [0012]-[0013] and [0017]-[0019]).

Claim(s) 7 and 17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LALAM in view of YOON and further in view of SHALLAL (US 9817610 B1).

Re: Claims 7 and 17, LALAM and YOON disclose(s) all the limitations of claims 1 or 12 on which these claims depend. They silent regarding:
further comprising a backup power source (SHALLAL Fig. 1A and col. 7 line 62 thru col. 8 line 1 “…a backup power module 150 is shown coupled to the hybrid memory module 120…”).
LALAM and YOON and SHALLA disclose memory modules with data backup and restore capabilities. SHALLAL explicitly discloses use of a backup power supply used during sustained backup/restore operation during power supply failure events. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use a backup power supply as suggested by SHALLAL in the system of LALAM and YOON by having a dedicated backup power for the memory module so that during backup and restoration operation in the event of a power loss data could be preserved by copying it to NV (SHALLAL Fig. 1A module 150 and col. 7 line 62 thru col. 8 line 1).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
CHO (US 20170075576 A1) discloses a memory module includes a nonvolatile memory device and a volatile memory device connected to a first data channel through a first input/output port and to a second data channel through a second input/output port. The volatile memory device activates one of the first and second input/output ports based on an operation mode. The memory module includes a registering clock driver that transmits a first control signal for data exchange through the first input/output port and a second control signal for data exchange through the second input/output port, 

Allowable Subject Matter
Claim(s) 5-6 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and including overcoming the Double Patenting rejection set forth up above. 

Re: Claims 5 and 15, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the output of the RCD is a first RCD output and the plurality of volatile memories is a first plurality of volatile memories, the RCD further includes a second RCD output, and the apparatus further comprises a second plurality of volatile memories and a second C/A multiplexer including a third C/A mux input coupled to the second RCD output, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.

Re: Claims 6 and 16, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the RCD is a first RCD and the plurality of volatile memories is a first plurality of volatile memories, and wherein the apparatus further comprises a second plurality of volatile memories, a second RCD, and a second C/A multiplexer including a third C/A mux input coupled to an output of the second RCD, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov